Commission Legislative and Work Programme for 2010 (debate)
The next item is the statement by Mr Barroso, the President of the European Commission, on the Legislative and Work Programme of the Commission for 2010.
I would like to stress that a good number of Commissioners are also present in the Chamber. The whole European Commission is strongly represented, because the subject is extremely important for all of us. We have had to curtail the subject somewhat, because of the change to the order of business, and after listening to what Mr Barroso has to say, we will hear speeches from the chairs of the political groups, who will give a political opinion on what the Commission is proposing for 2010. Then we will ask Mr Barroso to speak again and to respond to the comments of the chairs of the political groups.
President Barroso, thank you for coming. It has not been easy for any of us to get to Strasbourg. Many Members have not arrived at the European Parliament, so the attendance is not very high. We decided not to vote during this part-session because everybody must have the opportunity to vote, and some Members could not come to Strasbourg at all. So there are some quite new rules for this part-session.
Mr President, ladies and gentlemen, I have the honour and the pleasure of presenting to you today the first work programme of this Commission. It is also the first work programme since the Treaty of Lisbon came into effect. I have the honour and the pleasure of presenting it alongside practically my entire team, the European Commission, as a sign of respect for your Parliament.
This programme is being presented at a decisive moment for Europe, since it is now that we must act. This programme is the direct outcome of our political dialogue. After intensive consultations based on the political guidelines that I presented for the next five years, this Parliament entrusted me, in September, with the responsibility of a second mandate. At the end of in-depth hearings that allowed us to forge a common vision of the actions presented, the College as a whole received your vote of confidence in February. In other words, this work programme is very much in line with the political priorities expressed by your institution. This being so, it provides a solid platform for achieving ambitious results.
Our very first priority must be to emerge from the crisis and to lay the foundations for sustainable, job-creating growth. First, the urgent issues: we recently debated the results of the European Council. Meanwhile, the proposed financial support mechanism for Greece was finally put in place on 11 April. The Commission will play an important role in the implementation of this mechanism when Greece asks for it to be activated. This is the logical consequence of the fact that the Commission is deeply involved, and has been since the beginning, in the search for a solution to the financial problems encountered by Greece and in preserving stability within the euro area. Our involvement has always been in line with the principle of solidarity, but also of responsibility.
However, we must do more and ask ourselves why these problems have occurred and how they can be prevented in future. That is why we are reviewing the Stability and Growth Pact in order to strengthen economic supervision and to extend it beyond the sole issue of deficits. We need a permanent mechanism for resolving crises. In short, we must demonstrate that the European Union, and particularly the euro area, is able to rise to the present-day challenges, and we must make use of all the possibilities offered by the Treaty of Lisbon.
That is why one of the Commission's first major initiatives in the coming month will be to present a communication on the increased coordination of economic policies. We all know that the collective interest of Europe is at stake here. The Union must strengthen the system and take into consideration the whole spectrum of risks and economic imbalances. We need to improve internal mechanisms. By providing itself with more robust structures and with a more coordinated approach, Europe can help public finances embark on a new and viable path and can create a framework that is conducive to a broader, sustainable recovery.
Ladies and gentlemen, in the last 18 months, we have made enormous progress towards putting in place a financial system that is more ethical, robust and responsible. We must continue along this path, plug the last remaining gaps in the regulations, and make sure that our supervisory structures remain in phase with a sector that is constantly evolving.
I am convinced that our proposal on hedge funds and private equity will soon reach a decisive stage. The Commission believes that the legislative authority will come round to our common objective, which is to ensure that the new European supervisory architecture for the financial sector becomes fully operational from the beginning of next year.
In 2010, the Commission intends to present several proposals in key areas, such as the derivatives markets, deposit-guarantee systems and market abuses. The protection of ordinary consumers of financial services will receive special attention. We shall also be working on other major aspects linked to currency-default swaps (CDS) and bear sales, and we shall shortly be proposing some guidelines on the use of funds for resolving banking failures.
Mr President, distinguished Members of Parliament, this Commission hit the ground running. By presenting the Europe 2020 strategy right after taking office, we have set the scene to help bring Europe back on track - on track for smart, sustainable and inclusive growth. We now need to work together - European Parliament, Member States, Commission - to build and sustain the momentum.
Achieving the vision of a sustainable social market economy by 2020 will require a strong effort from all levels of decision making and all levels of society. At European level, our action must have genuine European added-value. This is the goal of the Europe 2020 flagship initiatives - the Digital Agenda for Europe, a fully-fledged industrial policy, a European Plan for research and innovation, a resource-efficient Europe, new skills for new jobs, 'Youth on the move', fighting social exclusion. This is where Europe can make the difference.
Thus, we will help drive the transition to a resource efficient and climate change resilient economy. Fighting climate change will remain a top priority on our agenda, both internally and globally. The energy and transport sectors will get particular attention this year - both critical to turn the challenge of a sustainable Europe into our competitive advantage.
The Single Market, as a home market of 500 million consumers underpinning jobs, competitiveness, affordable prices and consumer choice, will continue to constitute the backbone of the European economy. Tapping its full potential is particularly important for small and medium-sized enterprises, which are the most important driver for job creation in the European Union.
Bringing the single market into the 21st century is a priority for the Commission, which will make new proposals by 2012. This is also the subject of a report which I have asked Mario Monti to prepare and which we will be presenting very soon.
I want to underline the importance of social inclusion in our vision for Europe 2020. The real strength of a society rests on the opportunities it creates for its weakest citizens. We must seize every opportunity to encourage employment and social cohesion. That means being ready to exploit the emerging sectors which will generate new jobs. It means providing people with the right skills to create and sustain high employment levels and facilitate economic transition. It means working to overcome the impact of the crisis on young people by easing transitions from education and training to work. To this end, a broad-ranged European Platform against Poverty will be built on the current European Year for Combating Poverty and Social Exclusion. This agenda is, of course, a contribution to the fulfilment of our principles of economic, social and territorial cohesion.
The concerns and well-being of European citizens will remain at the heart of Commission action. The implementation of a comprehensive Action Plan of the Stockholm Programme that the Commission will be adopting later today is focused precisely on ensuring that the benefits of European integration in the area of freedom, security and justice become more tangible to the citizens.
This Action Plan represents, on its own, a comprehensive work programme for the Commission in the area of freedom, security and justice. It puts citizens at the core of our policies by facilitating the exercise of their specific rights. It will also aim at developing an open and secure Europe with a particular focus on tackling cross-border crime and on a common immigration and asylum policy.
In the field of freedom, security and justice, the European Union has, in the last 10 years, gone from the application of the free circulation of persons to a common policy. The achievements until now have been impressive but we need, more than ever in this period of exit from the crisis, to promote and defend European values and indeed, above all, to tap all the potential that is now created by the Lisbon Treaty. The Action Plan contains a comprehensive list of measures to implement our already defined priorities in this field, both at European and global level.
The entry into force of the Lisbon Treaty also gives us the tools to demonstrate greater ambition. The increased role of this Parliament, more efficient decision making in the Council, the perspective of more coherence and consistency of Member States in European Council decisions, and the judicial review by the Court of Justice will strengthen European Union determination in responding to the expectations and concerns of our citizens.
When we look to 2020, we must also address a number of long-term trends with a direct impact on the daily lives of citizens. Action now will pay dividends in the future. For example, the Commission will launch a public debate on the future of pensions and analyse options for ensuring the sustainability and adequacy of the pension systems. Of course, in any area like this, many of the levers are national - but that must not hold us back from ensuring that the European Union makes a maximum contribution.
In the external field, the new role of the High Representative/Vice-President and the start of the European External Action Service will offer us the tools to build a stronger and more coherent EU external policy. We will set out strategic trade policy priorities, take forward trade negotiations and work with partners on issues ranging from market access to regulatory framework and global imbalances. We will project our Europe 2020 objectives on the global market place, for example, through the G20.
The Commission will also be tackling the challenges of energy geopolitics, in order to ensure safe, secure, sustainable and affordable energy.
Another key priority for the Commission is to pursue the international development agenda and propose an EU action plan in the run-up to the 2015 Millennium Development Goals summit. This initiative will form the basis for the June European Council to prepare a common EU position in view of the High Level United Nations Review meeting in September on the Millennium Development Goals (MDGs), which aims at the adoption of a Global Action Plan for reaching the MDGs by 2015. We want a Europe that is open and shows in concrete actions its solidarity with the most vulnerable in the world.
Finally, as agreed with this Parliament, we will publish the Budget Review during the third semester of this year. In this, we will set out what we see as the key principles and parameters for using the European Union's financial resources to best effect, taking full account of the Europe 2020 strategy. In parallel, we will be making more detailed assessments of key areas, including agriculture and cohesion. I can assure you that Parliament will be fully associated at all stages of the budget review.
Before finishing, I would like to briefly explain a number of innovations in the work programme. This programme, and future programmes, needs to offer the right framework for the institutions to build a solid consensus on where Europe should concentrate its attention. We therefore need to be more political, and we also need to reflect the multiannual challenge of initiatives of the scale we intend. I think the way we will prepare the work programmes in the future should be a concrete demonstration of the special partnership which I and the Commission want to establish with the European Parliament in this mandate.
This programme identifies 34 strategic initiatives that we are committed to putting on the table before the end of December. I am sure you agree that this is an ambitious agenda for the next eight months.
At the same time, the programme includes many other initiatives for 2010 and beyond. This indicative list comprises initiatives on which the Commission intends to work over the coming years. Not all of these initiatives will necessarily lead to the submission of concrete proposals. In line with the principles of smart regulation, we need to assess thoroughly which items should go forward, and in which form.
The work programme will be reviewed every year to identify new strategic initiatives and adapt the multiannual strand as required. This 'rolling' approach will enhance transparency and predictability for all stakeholders, while preserving the necessary flexibility to react to unforeseen developments. One thing we have learned in recent years is that we should always predict the unpredictable. Recent years have shown that strategic blueprints cannot be cast in stone - they have to adapt to reality on the ground.
Honourable Members, the Commission work programme for 2010 that we are proud to present today is an ambitious, but also necessary and realistic, framework for European policy making in the coming year. It is realistic if all institutions are ready to join forces and cooperate with a view to delivering timely results to Europe's citizens; it is necessary because business as usual is not an option if we want 2010 to mark a turning point; and it is ambitious because, more than ever, a strong Europe is required to deliver to citizens the solutions they are looking for. They expect it from us, and we have a duty to work for their prosperity and well-being.
Thank you, Mr Barroso, for a comprehensive presentation of the Commission's most important initiatives for the next eight months.
I would just like to stress that the strategic partnership of which you spoke is very important to us. We distinguish between executive and legislative authority, but our cooperation is of crucial significance for our citizens, so it is with great pleasure that we have listened to your words about the necessity for contact between the Commission and Parliament to be as close as possible. Your presence, and the presence of the Commissioners, during this sitting today is the best evidence that the intentions of the Commission agree with the facts. Thank you very much for this.
on behalf of the PPE Group. - (HU) Mr President, on behalf of the European People's Party (Christian Democrats), we welcome the fact that the Commission has ambitiously set to work and presented its 2010 work programme. We take this in the spirit in which it was meant, that the Commission is present, and as a sign of respect for Parliament, of taking Parliament seriously, and we are glad that they are all present. At the same time, we regret that much time has already been wasted this year, since the delay in the ratification of the Treaty of Lisbon has already prevented the harmonisation of the legislative programme and the budget from being made this year. We have every confidence that this process can be restored in 2011 after overcoming minor difficulties.
The Treaty of Lisbon came into force, and henceforth we can no longer make any excuses, as Members of the European Parliament, nor does the Commission or the Council, for not taking decisive action and not starting the work, that is, implementing that which the Treaty of Lisbon prescribes and fulfilling what citizens want, placing them at the centre of our policy plans.
The European People's Party prepared two lists with regard to the Commission's plans. We sent the details to you even before acceptance. The two lists, which I would like now to cite briefly, consist simply of a list of what the Commission should not do, and a list that itemises what we would like them to do.
First, we would like to ask that the Commission not do what has been the practice till now, because that would render this debate meaningless, namely, that by October, only 40% of your legislative proposals for the year had been tabled. If this continues to be the case in the future, then these sorts of debates are pointless. Parliament cannot exercise the right by which it wishes to make an impact on what proposals the Commission should put forward. It is for this reason that we consider it important that these legislative proposals or work programmes are not considered on a par with the old Communist five-year plans, in which nothing, from start to finish, was true. And what they eventually achieved had nothing whatsoever to do with the final objectives.
The other things we ask of the Commission is not to tolerate lies and deception. At the moment, several European countries are in crisis because they concealed the correct data, and lied about the size of the budget deficit. They concealed this information from the others, and yet we are all in the same boat, and such things affect many people. This was the case in Hungary, this was the case in Greece. In such cases, we expect the Commission not to shrink back, but to name and shame such countries decisively, or else there will be much more trouble later.
The renowned nineteenth century thinker of the Hungarian age of reform, Count Széchenyi, said that anyone who covers up trouble increases it. So we should not cover it up, but come forward with it, and, on that basis, take the necessary decisive action. The Commission ought to exercise its competence in this regard. Do not misunderstand me. I am not saying that the Commission is to blame for these crises. The governments of these countries are responsible for these crises; however, in the interest of the common good, we should have raised our voices louder and more decisively in order to see results.
Now let us move on to what the Commission should do. First of all, it should at last take action and decisions, and should develop an ambitious job creation programme. It should place citizens at the centre of our work. Jobs, jobs, jobs must be our guiding principle. Let me start here by saying that naturally, when we address citizens, we need to use a language that they understand. When we say 2020, then I - an MEP from a former Communist country - associate this once again with the five-year plan, or the sort of number they used to assign to prisoners. Why do we not call the 2020 programme the European Union's job creation programme, why do we not call the Stockholm Programme - a name that, by the way, no one besides us understands - the European citizen security programme? What I mean to say is that the words we use are also an important part of the start of this entire process.
We consider it important that small and medium-sized enterprises take an active part in the process of job creation. They would not like it if the 2020 job creation programme was shoved down Parliament's throat. We need a thorough debate here, and not just in this Parliament but in the national parliaments, and the national decision-making authorities must be involved as well. Let us learn from the failure of the Lisbon Programme - yet another name that no one understands! Let us work for the security of our citizens and let us take the steps necessary in this regard. Mr President, just one observation: man does not live by bread alone - strengthening our common values is also important. We expect the Commission to continue those value-based programmes which deal with Communism, with the coexistence of national minorities, and with Europe's common past. The European People's Party will support you, but we will criticise you very severely if you deviate from the original programme.
Mr President, Mr Barroso, Commissioners, I would like to thank so many of you for attending today. Unfortunately, I cannot say the same thing about my fellow Members. I am ashamed to say that not all of those who are not here are genuinely not here. They are in Strasbourg, but they are not in the Chamber where they should be. I find that very sad.
As we do not have a joint resolution, we will present our individual points to you and you can evaluate them in detail. Mr Barroso, we agree with you that the main issue is competitiveness combined with social security in a sustainable Europe. Of course, our main emphasis must be on continuing to combat poverty and unemployment, which is still rising in some areas or, at the very least, remains unacceptably high. I would like to thank you for mentioning this, as it is something which some Heads of Government seem not to be convinced of. How can we ensure that this happens in an era of budgetary consolidation? It goes without saying that we must consolidate our budgets. However, this must be kept in proportion - I would ask the Commission to take note of this - and it must take place in chronological order, in order to ensure that the other essential objectives, in other words, combating unemployment and poverty, are not left in ruins.
I would like to take this opportunity to say how important this issue is, against the background of the recent Roma summit in Cordoba, at which you were not present, but which two members of the Commission attended, Mrs Reding, the Vice-President of the Commission, and Mr Andor, the Commissioner for Employment, Social Affairs and Inclusion. I have recently visited Roma settlements in Serbia and it is inconceivable that places like this still exist in Europe. I call on the Commission to do everything within its power to combat the problem of poverty and unemployment in this area.
My next point relates to the budgetary consolidation. We need more investment. We discussed this earlier on this morning with Mr Kallas. We have invested too little, for example, in the trans-European networks. Now it is possible to see where the problems have arisen because we still have not implemented what was proposed in the so-called Delors Plan. When you talk about partnership, Mr Barroso, I would ask you to remember that we need this partnership, particularly with regard to the budget issue and future budget planning, because it is clear that the Council is already intending to make cuts in smaller items at a European level. We cannot tolerate this.
Mr Barroso, you referred to the Monti report. This is definitely an important report and it is good that you have asked Mr Monti to prepare it, as he is an expert in this area. However, when we talk about the single market, we must also refer to the social market economy. In this context, public services in particular are very important to us. You have agreed to submit proposals for a framework directive. We do not want to cover all the individual points here and now, but I believe that we will have to rely on these public services for the European identity, in particular, with regard to the transport problems that we have had, which indicate, for example, how important public rail services are. Regardless of whether they are provided by the private or the public sector, they must be regulated and safeguarded by a common European policy for public services.
I would now like to come to my final and decisive point. You spoke about the economic crisis and also about Greece and other countries which are in difficulties. In our previous discussions with Mr Van Rompuy, we established that the actions taken by the European Council in this case did not represent the best that Europe can offer. If all of this had been done two or three months ago, Greece would not have had to make high interest payments. You referred to this, but I believe that we need more than references. We need the Commission to call for these things with a powerful voice.
I agree with you that this is not about intervening when the crisis has already happened and the deficits are sky-high, because this fact is frequently misunderstood. It is about preventing these things from happening as far as possible by monitoring economic and budgetary changes. Once again, I can hear governments saying that we cannot investigate their statistics or their budgetary procedure. This is not acceptable. If we want to prevent what has happened in recent months and years from occurring again, then we must do this. Why do governments have to keep their statistics and their budget procedures secret? Of course, governments must have a certain freedom. They must have this freedom and, in the euro area in particular, it must correspond with the European objectives and targets.
Mr Barroso, we are ready to enter into the special partnership that you referred to. However, this partnership must be based on a strong position for Parliament and for the Commission. In the days to come, we will be negotiating on the framework agreement. It specifies some of the details, but the decisive factor is the spirit behind it. This also involves you stating clearly, when some Heads of Government want to misuse the Treaty of Lisbon in order to strengthen their own position, that the Treaty of Lisbon is intended to strengthen Europe. This is why the Commission must have a powerful voice. In this case, we will go along with you and support you, even if our opinions on individual details differ. However, we must both fight for a strong Europe. This is very important, particularly in the light of the recent behaviour of some Heads of Government.
Mr President, President of the Commission, I find this programme perhaps overly tentative in view of today's upheavals and challenges, and I believe that we are entitled to expect greater ambition from the Commission, all the more so given that you committed yourself to this.
On financial regulation first of all, I fully understand what Mr Barnier is trying to do. It is along the right lines, but I believe that we could have gone further and considered other avenues, such as the separation of banking activities, the taxation of financial movements or a pure and simple ban on derivative products, as is being contemplated today in the United States.
However - and, for me, this is more important still - I believe that we absolutely must do everything we can to promote the real economy and sustainable investment which, unlike the current, extremely financial services-driven economy, actually creates employment. I would very much like it if we worked on concrete projects along those lines. I cannot see any such projects in this programme today.
I also believe that we need far-reaching projects. If ever there was a time to revive the idea of a Europe of the railways, it is today, with the crisis that we have gone through. At present, we have 28 000 flights each day in the European Union. This really is the time to revive this Europe of the railways that has been spoken about for decades.
However, I believe that nothing will be achieved without genuine economic coordination and economic governance. From this point of view, I regret that the Council is in charge of a working group on this issue; I would have preferred it to have been your Commission.
We urgently need budgetary, economic and industrial coordination. We need to create a European monetary fund and, alongside it, to implement measures for stabilising the Member States' public finances. Although it is a word that is no longer used, we need to work towards fiscal convergence. I am thinking in particular of the issue of corporate taxation. Moreover, we will need to work on an own resource for the EU budget. I believe that these would be powerful acts that might well put us back on the path to growth.
I would like to say one more thing about the future economic strategy of the Union for 2020: please, do not give up quantified objectives in relation to poverty and education. I believe that, from this point of view, you will have the support of the entire European Parliament. We are talking here about the European social model that we want and that we love.
Mr President, Mr Barroso, Commissioners, I would also have liked Parliament to respond to the respect that you have shown it with a higher level of attendance. We will have to work on this.
The work programme that you have presented is very wide-ranging and contains headings that sound very ambitious. Even the introduction has the title 'A new era'. However, I am not sure that the details underneath these major headings do justice to this positive-sounding approach. This is still all about the climate crisis and the financial and economic crisis. The case of Greece has once again demonstrated that we not only have a growing divide in economic terms, but also in social terms, because the conditions in which European citizens live in the south, the east and the north-west are very different. This means that we are facing major challenges.
I have to agree with Mr Swoboda in particular when it comes to a social Europe and more justice. It is essential that there is a review of this area. We are not at all convinced that what is currently on the table is enough to combat the growing poverty within the European Union.
Have we drawn the right conclusions from the financial crisis and the subsequent economic crisis? We believe that the right approach to financial and economic integration is to make new proposals for modifying corporation tax. We in the Group of the Greens/European Free Alliance have long since been in favour of taking this further. We also support energy taxation. You will be able to rely on us if you finally put this into practice. However, on the basis of our experience of the financial crisis, we believe that a clear objective for the tax on financial transactions is still lacking. Of course, we can say that we are waiting for the Member States, but I believe that sometimes you must present more specific and more precise demands and then fight for them, and this is also what Mr Szájer has said. It is clear that our response to the Greek situation has been inadequate. We do not think it is acceptable that no proposal is now being made on Eurobonds.
Mr Barroso, you put a very great emphasis on services of general interest during your campaign for a second period of office. The groups in Parliament have also asked you about this. I think that what you have said about public services and how they should be regulated under the heading 'Putting people at the heart of European action' is completely inadequate. This means that you are already breaking one of your major promises.
As far as protecting the climate is concerned, the various Directorates-General which are currently involved with climate protection are working on scenarios with different objectives for 2050. In the case of transport, there is a long-term goal of a 70% reduction, but for energy it is 75%. Mrs Hedegaard's people have not yet decided. I hope that they will set more ambitious objectives. However, it is clear that Bali and the two-degree goal do not play a role for any of the Directorates-General. What use is all the talk about a major new European climate diplomacy initiative if we have obviously given up on Bali and on the agreements made by the G8? The contents of the programme will not be enough to allow us to make a successful European appearance in Bonn, in Cancún or in South Africa. There is still a lot to do.
on behalf of the ECR Group. - Mr President, talking of programmes, let me remind you of the lesson of the 1992 programme: for the Commission to achieve results, it needs to set one priority and focus on one policy at a time. The effort to establish the single market was a worthwhile objective which could be easily understood by all those involved - and, crucially, by the public - but since then, all too frequently, we have seen the Commission launching initiative after initiative, regardless of whether Europe was the appropriate forum or whether it could really deliver tangible benefits, in the futile hope that they would make it popular. That approach was wrong and it failed. We therefore welcome the new direction which has been developed by President Barroso.
The European economy is still in deep crisis, and only consistent action will change that situation. I do not simply refer to the immediate crisis triggered by the failure of the banking system, or the extra pressures now provided by transport emergencies. I mean the underlying crisis which has seen the European economy left behind by more competitive and innovative economies across the Atlantic and in Asia. We therefore strongly support the centre-piece initiative of this Commission: the 2020 strategy. Whilst we believe there are details to be added and changes which should be made, the broad thrust of the policy is correct. Europe needs strategy for smart, sustainable and inclusive growth which can deliver high levels of employment, productivity and social inclusion - hear, hear! This must be the overriding priority defining the Commission.
Our future economic prosperity and all the benefits it can generate depend on successful businesses and entrepreneurs; they are the ones who create wealth and sustainable productive jobs, and that is the best anti-poverty policy yet invented. The Commission must be their ally, not their adversary. We therefore welcome the commitments to relaunch the single market, extending it further, to emphasise smart regulation, to ensure that the implementation of rules is consistent and fair throughout the Union, to reduce substantially the administrative burden and cut down on red tape and address bottlenecks, to share best practice in training, to modernise the labour market and to reduce barriers to trade.
In taking a lead in developing a vibrant, dynamic European economy, President Barroso will have our support. We do not, of course, like everything. We are concerned that some measures might result in infringements of the rights and responsibilities of Member States, such as the concept of a Citizens' Europe or some aspects of the Stockholm Programme. We are encouraged by the prospect of reform in the common agricultural and fisheries policies, but concerned this may result in more bureaucracy rather than a fair solution for our farmers and fishermen. Finally, we do not agree that common initiatives undertaken by Member States in the field of foreign affairs should be totally taken over by the Commission rather than left to the Council.
The ECR was founded to uphold the principle of subsidiarity; we want a Europe which focuses on its proper key tasks and delivers real benefits, and we are hopeful that President Barroso and his Commission - all of whom are here, one for each of us, today - seize the opportunity evident in much of the work programme presented to nurture a Europe playing its part in shaping an economic recovery and can offer a foundation for our long-term prosperity in the difficult and challenging years ahead.
Mr President, the title of the programme that we are discussing here today is: 'Time to Act'. When it took five days to organise a videoconference among Union ministers, I can only congratulate you on your sense of humour, Mr Barroso. Why, though, is it time to act? Is it because no one has acted yet and the title is a piece of self-criticism? Or is it because this title, like all the other titles of our bureaucratic communications, is just an empty promise hiding behind piles of words?
I will give you an example. We are in the European Year for Combating Poverty and Social Exclusion, although the poor do not know about it. Your paper talks about an initiative - and I quote - 'to ensure that the benefits of growth and jobs are widely shared'. Is that another joke? What initiative is that, and how can it make up for the social support that Member States are withdrawing for the sake of their stability programmes?
How does the Commission intend to share the benefits of something that does not exist: economic growth? How does it intend to reduce the number of poor people without touching the income of the rich and the very rich? Our disagreement with you is about policy. A return to the dictatorship of the deficit traps economies, cuts wages, cuts benefits and forces public investment into retreat. That is a recipe for more unemployment.
Although it is time to act, the Commission thinks that the Union has, in the end, been able to join forces to confront the crisis. Ask the Greeks whether that is what they think, whether we have been quick and whether we have been fair. When will we have the European credit rating agency? Ask the Portuguese, whose debt interest goes up every time a Commissioner decides to talk about economics. Ask the European public. Ask the European public why things are as they are and they will look at the messenger and end up smiling, because in the end, there is no tax on a sense of humour.
Mr President, ladies and gentlemen, enterprises, in particular, small and medium-sized enterprises, which make up 99% of Europe's productive fabric, need four fundamental elements: easier access to credit, greater labour market flexibility, less bureaucracy when it comes to opening up and managing businesses, and, lastly, protection from unfair competition.
We value the work done by the Commission to streamline European legislation with the annulment of 1 600 legislative acts during the last term of office, and we support the proposals made by the high-level group led by Edmund Stoiber.
Another important element for the competitiveness of businesses is the international trade situation. At this time of crisis, it is important to strengthen the European Union's trade defence system. Businesses cannot compete with social and environmental dumping strategies implemented by some emerging economies such as China, where the cost of labour is extremely low and where there are no social safeguards and their associated costs or high standards of environmental protection.
Another issue on which the Commission should intervene more aggressively is the fight against counterfeiting and the protection of intellectual property rights.
In short, I cannot see any initiatives in the Commission's work programme aimed at implementing the cohesion policy guidelines laid down in the Treaty of Lisbon.
For the first time, Article 174 of the treaty recognises the specific role of mountain regions, which represent 40% of our territory and over 90 million European citizens. I therefore call on you to include in the Commission's next legislative programme a proposal for a framework programme to support the development of and to protect mountain regions, and to capitalise on all the possible uses for renewable energies that mountains offer.
Mr President, in the Commission work programme for 2010, it was said that the European Union must face up to long-term challenges such as globalisation and must regain competitiveness. The problem is that the EU has not faced up to globalisation: it has embraced it. It is allowing a flood of imports from developing economies with wage rates a fraction of those in Europe. The only way in which we can possibly regain competitiveness would be to drive wage rates down to their levels.
I am not, of course, even in favour of membership of the European Union. However, even if I were in favour of it, I would accuse its masters of betraying the economic interests of its peoples. I would say that the EU is not so much a European Union, as it is a global union trying to achieve the global mobility of all goods and services.
I believe that sovereign nation states should rebuild their manufacturing bases and then protect their markets and the jobs of their nationals. However, my message is also for europhiles. Europe, either as a whole or separately, will fail to protect its manufacturing and its agriculture from Third World competition at its peril. Globalisation must be resisted, individually or collectively, or it will destroy us all.
The Commission's document refers to the alleged need to develop further legal immigration policies to alleviate the perils of demographic ageing. There is no doubt that ageing populations are a concern in many countries. However, we must examine why the problems occurred. Many women pursue uninterrupted careers and refrain from having children out of choice - and that is their perfect right - but many others pursue careers because it is economically necessary for them. They work in order to pay the bills, not because they have a disdain for motherhood.
There is no doubt that this development has had an impact on birth rates, which have been depressed artificially at the behest of economic forces. However, we do not have to take a laissez-faire approach to economic forces. Economic intervention can change those economic forces and a change in those forces will bring about a corresponding change in family demographics. The idea that we can import large families from the Third World as a substitute for unborn European children is based on a particularly pernicious and wrong-headed assumption, which is that we are the products of nurture and that Third World cultures are like overcoats that can be taken off at the port of entry and replaced with a European cultural overcoat that can be issued with residence and citizenship papers.
The children of such immigrants are allegedly as European as the indigenous population; they are not. Distinctive cultures are made by distinctive peoples and not the other way round. We are not the product of our cultures: our cultures are the products of our peoples. Replacing Europeans with people from the Third World will mean that Europe will be replaced by the Third World. Europe is slowly but steadily being ethnically cleansed of Europeans.
Mr President, in general - we are not talking about those who have said clearly and honestly that they are against the Union and against membership of the European Union - I feel able to say that there is, nonetheless, in this House, broad agreement on the programme that we have just presented.
If there is one common factor that I have detected in the speeches of the most representative political groups, it is the idea of ambition. We need greater ambition in Europe. In this regard, I wish to take up a few ideas that have been voiced, ideas with which, I might add, I am in particular agreement.
Our friend, Mr Szájer, spoke of the need to avoid, in fact, the model of the five-year plan of the communist regimes. That is precisely why we want to maintain this flexibility, which is important if we are to adapt to a changing environment.
At the same time, I would like to confirm once again, in response to Mr Szájer, but also to Mr Swoboda, that they are right when they call for greater action from the EU in economic and financial terms, and when they point out how the Member States have resisted, for example, the Commission playing a greater role in the supervision of national public accounts.
The first Commission of which I had the honour of being President presented a specific regulation aimed at giving greater audit powers to Eurostat, and that was rejected by certain Member States, which did not want the Commission to be able to play that role.
I therefore hope that the lesson to be learnt from this crisis is that we are increasingly interdependent, that economic policy in Europe is not just a national matter. It is a national matter, of course, but it is also a matter of common European interests, since we need a greater degree of coordination. In this respect, I believe that Mr Szájer, Mr Swoboda, Mrs De Sarnez and all the others are agreed on the need for such increasingly coordinated economic policy.
This is how we make progress, and in this respect, I wish to highlight in particular the ambition expressed by Mr Swoboda - and I thank him - for an enhanced partnership between the Commission and the European Parliament when we talk about the financial perspective, about the need to resist certain rather intergovernmental interpretations that one hears nowadays. Such interpretations are surprising, because the Treaty of Lisbon is, in fact, the exact opposite of intergovernmentalism: it strengthens the European dimension.
I hope that we will be able to learn lessons from this crisis by moving in the direction of more, not less, Europe. One example - to which Mrs De Sarnez referred - is the issue of financial regulation. It is, all the same, odd, not to say ironic, that after so many requests from certain Member States for measures in the field of financial regulation, the Member States unanimously agreed to reduce the ambition of the proposals that the Commission presented following the de Larosière report.
This shows, therefore, that there is, at times, a gap between what is said and what is decided. I hope that we, the European Parliament and the Commission, will together be able to fill that gap in order to try to achieve a little more consistency at European level, because we do, in fact, need that ambition.
The important thing now, I would stress, is to understand the principle of subsidiarity properly. I am in favour of subsidiarity. In this respect, I am also keen to voice my agreement, Mr Kirkhope, with this idea of subsidiarity, but it is important to have a proper understanding of what it means. Subsidiarity means deciding which level of decision making is best.
On the subject of this air traffic crisis, the events taking place are, all the same, odd. I have seen today in the press - and not only in the Eurosceptic or Europhobe press, not only in the tabloids, but also in the quality press - that the European Union now admits that it was mistaken in deciding to suspend flights. That is unbelievable!
If there is one area that comes under national jurisdiction, it is European air traffic control. The decision was taken by each European national regulator. Yet the very people who are against European-level powers are now protesting against Europe. Soon, the talk will be that it was the European Commission and Brussels that created the volcano in Iceland. It is all really rather extraordinary.
(Applause)
Let us be clear. There are different levels of responsibility: national levels and European levels. In each case, we have to see which is the most appropriate level. I can tell you that the Commission is ready to assume its responsibilities, but I believe that we must build an alliance with the European Parliament in order to state clearly what is, and what is not, our responsibility.
Without this alliance, we will always have this instinctive need - and, in times of crisis, we know that it is easier to resort to nationalist, populist rhetoric - to place under the responsibility of Brussels, as is sometimes said, or perhaps of Strasbourg too, what is frankly a national responsibility.
Let us show some common sense! Let us concentrate on what we can do at European level, in areas where we can add value to our action, while respecting, of course, our Member States, which are democratic Member States. The 2020 agenda, I believe, focuses Europe on what is most important.
What we need now is growth, but not just any old growth; we need fairer, more open, more sustainable and more intelligent growth that is focused on the future.
We need to create new sources of growth in order to successfully tackle our biggest problem, which we shall be discussing this afternoon, namely, unemployment and, more specifically, youth unemployment. It is in this area, in fact, that we need to build this alliance between the European institutions, by also working honestly and loyally with our Member States to produce concrete results for our fellow citizens.
I believe that in this regard, we have a good foundation for our work in the coming years and, after this debate, I feel encouraged - and I believe that my colleagues do too - by your words of support and, in certain cases, by your demands. We shall try to prove equal to the task with which you are entrusting us.
(Applause)
Thank you very much, Mr Barroso, for your statement. I would like to say that when it comes to the European Commission's efforts on behalf of our European Community, the Commission has a huge ally in the European Parliament. Most Members support these efforts and the view of the Commission that it should take on more responsibility, especially in the crisis situation which we spoke about earlier - it is then that we understand how much we need the European Union and action from the Commission. The responsibility of the European Parliament has also risen markedly with the entry into force of the Treaty of Lisbon, and we are pleased about this. We think that this is good for Europeans - that it is good for our citizens. Now, we have to accept more responsibility and use the opportunities presented by the treaty. I would like to assure you once again, Mr Barroso, that you and the European Commission have allies, here, and I speak for the majority of the European Parliament.
Mr President, I just wanted to congratulate the Commission and its President, José Manuel Durão Barroso, on the ambitious, very pro-European programme that he has presented here today, which is clearly in line with the objectives of the Spanish Presidency of the European Union and with the programme of the trio of presidencies made up of Spain, Belgium and Hungary.
I can say that the Council is working with the Commission and also with the European Parliament, which I also congratulate on the constructive speeches made in support of the Commission's legislative programme.
The Commission has worked very hard. Everyone knows that the new Commission - known as the Barroso II Commission - should have been in office since 1 November, but, for various reasons, it arrived a few months later, and is working hard to make up for lost time in a constructive, positive way, which the Spanish Presidency is grateful for. Mr Barroso and all the members of the Commission - vice-presidents and commissioners - are also aware that we are working with the Commission, I think in a very positive way, and we recognise its efforts in this respect.
It is also grateful to the European Parliament. Whenever there has been a debate here on these issues, the European Parliament has always had a very constructive attitude. I would like to take this opportunity to ask the European Parliament once again for these legislative initiatives to be adopted - today we are talking primarily about legislative initiatives - and for this to happen as soon as possible so that we can make up for the lost time that I was referring to. I am sure that we are going to have Parliament's cooperation as well.
Thank you for your statement on behalf of the Council and your support for the Commission's programme. I would like, once again, to thank Mr Barroso, all the Vice-Presidents of the Commission and the Commissioners for their presence. This testifies to the fact that the Commission places great importance on cooperation with Parliament, which was also as we had hoped.
The debate is closed.
Written statements (Rule 149)
The European Commission's work programme for 2010 is an ambitious and flexible multiannual programme setting out the following main objectives: tackling the crisis and supporting Europe's social market economy, drawing up a citizens' agenda which puts people at the heart of Europe's activities, developing an ambitious and consistent foreign policy agenda with a global dimension and, last but not least, revamping the instruments and working methods used by the European Union. One key element of the citizens' agenda is the Stockholm Programme for 'an open and secure Europe serving and protecting the citizens', which was adopted by the European Council during its meeting in December 2009. I would like to welcome the Commission's initiative in presenting an action plan for implementing the Stockholm Programme so that we can ensure that European citizens will actually enjoy the benefits of an area of freedom, security and justice. The programme will mainly focus on the fight against cross-border crime and will consolidate the enforcement of the common policy on immigration and asylum, covering, in particular, areas such as combating organised crime, terrorism and other threats through improving police and judicial cooperation.
Currently, Europe is facing increasing unemployment and almost 17% of Europe's inhabitants are living below the poverty line. Each day, many Europeans, even those in employment, are struggling with poverty and do not have opportunities to enjoy life to the full, as the recession is even pushing many people on middle incomes towards poverty. Therefore, we must firstly focus particular attention on the problem of poverty facing those in work. To increase employment, we must create new jobs, not just any jobs, but try to ensure high quality employment, taking into account the demands of the labour market. Most attention should be paid to increasing youth unemployment, one of society's most acute problems. If young people are not given opportunities to enter the labour market, then the danger is that Europe will lose a whole generation of young people. For some time, Europe's demographic situation has also been forcing us to consider the employment of older people. We must provide for labour relations that promote employment and ensure the possibility of life-long learning. I would like to underline that we should also discuss the employment of disabled people. It is important to give them the conditions to join the labour market, not just because of demographic changes, but for themselves, to ensure their own sense of dignity and self-worth. Therefore, I would like to ask the Commission how Europe will create new jobs? What are the real chances for people to enter the labour market? How can we ensure quality employment so that we can reduce the poverty of those in work?
The Commission work programme for 2010 consists of 14 pages of the usual commonplaces and platitudes. It is right that Europe must respond jointly to the crisis. However, this is a crisis which was only able to have such a negative effect on Europe because of Commission policy and unrestricted liberalisation in all areas. Nevertheless, no one wants to change anything. On the contrary, the further removal of trade restrictions which the Commission wants to push through will encourage globalisation, benefit large companies and cause damage to the Member States and their citizens.
The Europe 2020 strategy is intended to be the response to the current crisis. As far as the specific measures are concerned, the approach to economic and financial policy seems sensible, as does the development of a new European supervision architecture for monitoring the financial markets. Stricter controls on public finances and budgetary discipline within the Member States will hopefully allow us to avoid problems in future, such as those which we are currently experiencing in Greece. The Commission's new tax plans, together with the review of the energy taxation directive, which involves taxing energy products on the basis of their energy content, should be rejected because climate change, which is primarily a natural phenomenon, cannot be resolved simply by focusing on CO2. In addition, this will put the European economy under even further pressure compared with its competitors in America and Asia, where no initiatives of this kind are planned.
The Commission work programme for 2010 has established the right priorities. As well as modernising ways of working, which will be a decisive factor in stimulating the economy, and increasing the involvement of European citizens, the Commission is focusing primarily on combating the financial crisis. It is important that, in particular, those EU citizens who have lost their jobs during the current crisis are given new prospects for the future as quickly as possible.
As the spokesperson on the environment for the Group of the European People's Party (Christian Democrats), I am concerned that we should create as many sustainable jobs as possible and provide added value on the labour market as a result of the leading role played by Europe in protecting the environment. In order to make the changeover to a new and sustainable industrial age, we should no longer regard job creation and comprehensive protection for the environment as mutually contradictory. In my view, the Commission has been somewhat cautious in taking up this approach. We need to be laying the foundations for this now. We will be able to achieve a great deal if we can improve the way in which existing regulations are applied.
I congratulate Mr Barroso on the ambitious Commission legislative and work programme for 2010. Unfortunately, time is running out - there are already only eight months left. In spite of this, I hope the priorities will not be only empty promises. The strength of the programme is its measures for combating the crisis. Unfortunately, these concern mainly the economic situation. In the section on the citizens' agenda, there are no anti-discrimination initiatives, such as combating violence against women, greater determination and engagement in achieving social objectives and a long-term strategy for improving communication with the Union's citizens. We have been working on the phenomenon of violence against women for years. It is high time there were effective, European legal regulations in this area. I would like to see a proposal in the Commission's programme for a directive on combating violence against women. As for social objectives, the initiative to create a European Platform against Poverty before the end of this year is important. Unfortunately, there are no specific details of any kind about this. They have to be given at the meeting of the Council in June. On the matter of modernisation of the Union and the instruments of its operation, I would like to call attention to communication with the citizens. This must be a process, and not electioneering. There is a communication gap between the EU and its citizens, which we must strive to reduce, and, in the future, to eliminate. We must give EU citizens the feeling that they are 'at the heart' of the Union's activities. Only then will the results of referendums not be a surprise.
The debate on the Commission's programme is particularly important because it coincides with the beginning of a new era in the European Union. The need to adopt measures at this time of crisis that can address the challenges in the long term makes it imperative to prioritise job creation, regulation of the financial markets and stabilisation of the euro, which should restore the confidence of the public, as well as of the economic and social players.
I would like to stress the importance of the cohesion policy in the implementation of the various European policies. Europe's regions will only be able to achieve sustainable, integrated growth through a cohesion policy that has visible results and which respects the principle of subsidiarity, and through governance at various levels: national, regional and local. The objective of economic, social and territorial cohesion must guide the Union's actions and must be achieved through adequate Community financing, with greater transparency, simplicity and efficiency in the use of the Structural Funds.
It is vital to define the guidelines for cohesion policy and the financial perspective for the post-2013 period. I would like to draw attention to the situation in the outermost regions, which, because of their permanent structural characteristics, face obstacles that have a serious effect on their economic development and therefore require special measures.
The EU's primary concern is to combat the economic crisis and support its social market economy. The EU unemployment rate hit 10% at the start of the year, with the rate of youth unemployment even reaching 20%. The increase in the employment rate is closely linked to the EU's industrial policy. What legislative initiatives is the Commission considering regarding the European Union's future industrial policy and for generating new jobs?
The European Council, which met on 25 and 26 March 2010, set for the first time as one of the EU's targets a 20% increase in energy efficiency by 2020. We did not find this target in the Commission's programme of work, even though initiatives are required in this area which can be targeted at both European households and businesses.
Furthermore, the Community budget for the transport infrastructure is almost non-existent for the 2010-2013 period, even though the challenges and development needs are enormous: ensuring intermodality between different forms of transport, the development of high-speed railway lines to serve not only all the Member States' capitals but other large European cities as well, the development of rail freight corridors and the single European sky, along with the modernisation of ports and the development of maritime transport. When will the Commission table a proposal concerning the necessary funding for the development of the trans-European transport infrastructure?